Title: From Alexander Hamilton to Beverley Randolph, 19 August 1790
From: Hamilton, Alexander
To: Randolph, Beverley


Treasury DepartmentAugust 19th 1790
sir

I have the honor to acknowledge the Receipt of your letter of the 9th instant, containing a Cession of two Acres of Ground on Cape Henry to the United States, intended for the Site of the Light House. On the return of the President, who is now on a visit to Rhode Island, measures will be taken for the early completion of a Building, so necessary to the Commerce of the States on the Chessapeak.
I have the honor to be very respectfully   Your Excellencys   Most Obedient Servant
Alexander Hamilton
His Excellency Beverly Randolph EsquireGovr of Virginia Richmond. 

